DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/19/2018 was filed before the first action on the merits (FAOM).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-9, 11, 14-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Roy Chowdhury et al. (US 20200134372 A1; “Roy Chowdhury”).
a semi-automatic three-dimensional (3D) light detection and ranging (LIDAR) point cloud data annotation system, the annotation system comprising: 
a LIDAR system configured to emit laser light pulses and capture reflected laser light pulses from a vehicle collectively forming 3D LIDAR point cloud data surrounding the vehicle (Roy Chowdhury Abstract and [0001] describes the vehicular application of the LIDAR system); and 
a control system configured to: 
receive the 3D LIDAR point cloud data (Roy Chowdhury Fig. 1; lidar point cloud 12 is received; [0026]);
filter the 3D LIDAR point cloud data to remove data points that are not indicative of objects to obtain filtered 3D LIDAR point cloud data (Roy Chowdhury Fig. 1; ground plane removal 14; [0026]); 
normalize the filtered 3D LIDAR point cloud data relative to the vehicle to obtain normalized 3D LIDAR point cloud data (Roy Chowdhury [0026] describes correcting angular orientation with respect to the vehicle and [0029] describes the normalization needed to convert the received data into xyz coordinates); 
quantize the normalized 3D LIDAR point cloud data by dividing it into a set of 3D voxels (Roy Chowdhury [0030] describes ESF based technique in which the point cloud data is divided into groups or related (e.g., nearby) data points); 
project the set of 3D voxels to a two-dimensional (2D) birdview (Roy Chowdhury Fig. 10; lidar point cloud 34 is transformed into BEV image 36; [0041]);
identify a possible object by applying clustering to the 2D birdview projection (Roy Chowdhury Fig. 11; BEV image 36 is segmented i.e. applied clustering; [0041]); 
obtain an annotated 2D birdview projection including annotations by a human annotator via the control system regarding whether the bounding box corresponds to a confirmed object and a type of the confirmed object (Roy Chowdhury [0034] describes the usage of minimally-supervised annotations, i.e. human annotator, for the data used for the object classifier); and
convert the annotated 2D birdview projection to back into annotated 3D LIDAR point cloud data (Roy Chowdhury Fig. 12; BEV image 36 is transformed back into lidar point cloud 34).  

	Regarding claim 4, Roy Chowdhury teaches all the limitations of claim 1 as stated above. Further, Roy Chowdhury teaches:
	wherein the control system is configured to convert the annotated 2D birdview projection to the annotated 3D LIDAR point cloud data by vertically moving the bounding box to identify a top and a bottom of the confirmed object (Roy Chowdhury Fig. 12; BEV image 36 is transformed back into lidar point cloud 34).  


wherein the control system is configured to filter the 3D LIDAR point cloud data to remove road lane lines (Roy Chowdhury Fig. 1; ground plane removal 14; [0026]). 

	Regarding claim 6, Roy Chowdhury teaches all the limitations of claim 1 as stated above. Further, Roy Chowdhury teaches:
wherein the control system is configured to normalize the filtered 3D LIDAR point cloud data based on a configuration of the LIDAR system relative to the vehicle (Roy Chowdhury [0026] describes correcting angular orientation with respect to the vehicle and [0029] describes the normalization needed to convert the received data into XYZ coordinates).

	Regarding claim 7, Roy Chowdhury teaches all the limitations of claim 1 as stated above. Further, Roy Chowdhury teaches:
wherein the control system is configured to perform the clustering by applying connected component labeling to the 2D birdview projection to identify the possible object (Roy Chowdhury Fig. 11; BEV image 36 is segmented i.e. clustering/connected component labeling; [0041]).

	Regarding claim 8, Roy Chowdhury teaches all the limitations of claim 1 as stated above. Further, Roy Chowdhury teaches:
wherein the control system is further configured to output the annotated 3D LIDAR point cloud data to a separate training system (Row Chowdhury [0031] describes outputting the annotated 3D LIDAR point cloud data to an object classifier i.e. separate training system).

	Regarding claim 9, Roy Chowdhury teaches all the limitations of claim 8 as stated above. Further, Roy Chowdhury teaches:
wherein receipt of the annotated 3D LIDAR point cloud data causes the training system to train an object detection model and output the trained object detection model to the vehicle for use by its advanced driver assistance system (ADAS) to perform object detection (Roy Chowdhury Abstract and [0001] teaches that the vehicular LIDAR system can be used for training driver assistance systems).

Regarding claim 11, Row Chowdhury teaches a semi-automatic three-dimensional (3D) light detection and ranging (LIDAR) point cloud data annotation system, the method comprising: 
receiving, by an annotation system and from a LIDAR system, the 3D LIDAR point cloud data obtained by emitting laser light pulses and capturing reflected laser light pulses (Roy Chowdhury Fig. 1; lidar point cloud 12 is received from the emission of laser and capturing of reflected pulses; [0026]);
filtering, by the annotation system, the 3D LIDAR point cloud data to remove data points that are not indicative of objects to obtain filtered 3D LIDAR point cloud data (Roy Chowdhury Fig. 1; ground plane removal 14; [0026]); 
normalizing, by the annotation system, the filtered 3D LIDAR point cloud data relative to the vehicle to obtain normalized 3D LIDAR point cloud data (Roy Chowdhury [0026] describes correcting angular orientation with respect to the vehicle and [0029] describes the normalization needed to convert the received data into xyz coordinates); 
quantizing, by the annotation system, the normalized 3D LIDAR point cloud data by dividing it into a set of 3D voxels (Roy Chowdhury [0030] describes ESF based technique in which the point cloud data is divided into groups or related (e.g., nearby) data points); 
projecting, by the annotation system, the set of 3D voxels to a two-dimensional (2D) birdview (Roy Chowdhury Fig. 10; lidar point cloud 34 is transformed into BEV image 36; [0041]);
identifying, by the annotation system, a possible object by applying clustering to the 2D birdview projection (Roy Chowdhury Fig. 11; BEV image 36 is segmented i.e. applied clustering; [0041]); 
obtaining, by the annotation system, an annotated 2D birdview projection including annotations by a human annotator via the control system regarding whether the bounding box corresponds to a confirmed object and a type of the confirmed object (Roy Chowdhury [0034] describes the usage of minimally-supervised ; and
converting by the annotation system, the annotated 2D birdview projection to back into annotated 3D LIDAR point cloud data (Roy Chowdhury Fig. 12; BEV image 36 is transformed back into lidar point cloud 34).  

Regarding claim 14, Roy Chowdhury teaches all the limitations of claim 11 as stated above. Further, Roy Chowdhury teaches:
	wherein converting the annotated 2D birdview projection to the annotated 3D LIDAR point cloud data comprises vertically moving the bounding box to identify a top and a bottom of the confirmed object (Roy Chowdhury Fig. 12; BEV image 36 is transformed back into lidar point cloud 34).  

Regarding claim 15, Roy Chowdhury teaches all the limitations of claim 11 as stated above. Further, Roy Chowdhury teaches:
wherein filtering the 3D LIDAR point cloud data comprises removing road lane lines (Roy Chowdhury Fig. 1; ground plane removal 14; [0026]). 

	Regarding claim 16, Roy Chowdhury teaches all the limitations of claim 11 as stated above. Further, Roy Chowdhury teaches:
wherein normalizing the filtered 3D LIDAR point cloud data is based on a configuration of the LIDAR system relative to the vehicle (Roy Chowdhury [0026] .

	Regarding claim 17, Roy Chowdhury teaches all the limitations of claim 11 as stated above. Further, Roy Chowdhury teaches:
wherein the clustering comprises applying connected component labeling to the 2D birdview projection to identify the possible object (Roy Chowdhury Fig. 11; BEV image 36 is segmented i.e. clustering/connected component labeling; [0041]).

	Regarding claim 18, Roy Chowdhury teaches all the limitations of claim 11 as stated above. Further, Roy Chowdhury teaches:
further comprising outputting, from the annotation system and to a separate training system, the annotated 3D LIDAR point cloud data (Row Chowdhury [0031] describes outputting the annotated 3D LIDAR point cloud data to an object classifier i.e. separate training system).

	Regarding claim 19, Roy Chowdhury teaches all the limitations of claim 18 as stated above. Further, Roy Chowdhury teaches:
wherein receipt of the annotated 3D LIDAR point cloud data causes the training system to train an object detection model and output the trained object detection model to the vehicle for use by its advanced driver assistance system (ADAS) to perform object detection (Roy Chowdhury Abstract and [0001] teaches that the vehicular LIDAR system can be used for training driver assistance systems).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3, 10, 12-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Row Chowdhury and Rosman et al. (US 20200086863 A1; “Rosman”).

Regarding claim 2, Roy Chowdhury teaches all the limitations of claim 1 as stated above. Further, Roy Chowdhury teaches:
wherein the control system is further configured to: 

convert the additional 2D birdview projection to additional annotated 3D LIDAR point cloud data (Roy Chowdhury Fig. 12; BEV image 36 is transformed back into lidar point cloud 34).
Roy Chowdhury does not teach:
wherein the control system is further configured to: 
track the confirmed object during a future period to obtain an additional 2D birdview projection; and
 […]	
However, in the same field of endeavor, Rosman teaches a vehicular agent tracking system tracks objects continuously and estimates possible future states (See Rosman [0024]). Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Roy Chowdhury with Rosman to track a confirmed object at a future time period to obtain more projections. The motivation to do so would be to increase the amount of data points for the training of the neural net and also be able to continuously track an object of interest.

Regarding claim 3, the combination of Roy Chowdhury and Rosman teaches all the limitations of claim 2 as stated above. Further, Roy Chowdhury teaches:
	wherein the control system is configured to obtain the additional annotated 3D LIDAR point cloud data without further input from the human annotator (Roy Chowdhury [0025] discloses annotating without supervision i.e. without further input from human annotator). 

Regarding claim 10, Roy Chowdhury teaches all the limitations of claim 9 as stated above.
Roy Chowdhury does not teach:
wherein the object detection model is a deep neural network (DNN).
However, in the same field of endeavor, Rosman teaches a vehicular agent tracking system that uses deep neural networks (See Rosman [0071]). Since Roy 

Regarding claim 12, Roy Chowdhury teaches all the limitations of claim 11 as stated above. Further, Roy Chowdhury teaches:
further comprising: 

converting, by the annotation system, the additional 2D birdview projection to additional annotated 3D LIDAR point cloud data (Roy Chowdhury Fig. 12; BEV image 36 is transformed back into lidar point cloud 34).
Roy Chowdhury does not teach:
further comprising:
tracking, by the annotation system, the confirmed object during a future period to obtain an additional 2D birdview projection; and
 […]
However, in the same field of endeavor, Rosman teaches a vehicular agent tracking system tracks objects continuously and estimates possible future states (See Rosman [0024]). Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Roy 

Regarding claim 13, the combination of Roy Chowdhury and Rosman teaches all the limitations of claim 12 as stated above. Further, Roy Chowdhury teaches:
	wherein the annotation system is configured to obtain the additional annotated 3D LIDAR point cloud data without further input from the human annotator (Roy Chowdhury [0025] discloses annotating without supervision i.e. without further input from human annotator). 

Regarding claim 20, Roy Chowdhury teaches all the limitations of claim 19 as stated above.
Roy Chowdhury does not teach:
wherein the object detection model is a deep neural network (DNN).
However, in the same field of endeavor, Rosman teaches a vehicular agent tracking system that uses deep neural networks (See Rosman [0071]). Since Roy Chowdhury teaches the usage of machine learning, a superset of deep neural networks, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use Rosman’s deep neural network for Roy Chowdhury’s object detection model. The rationale to do so would be that applying a known technique to a known device ready for improvement yields predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN HWANG whose telephone number is (571)272-5297. The examiner can normally be reached Monday - Friday 8:30 - 5:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.